Pleading — Leave to Add Plea — Laches.After a cause has been at issue eighteen months leave will not be given to a defendant to plead non est factum without affidavit denying the execution of the bond.At law. After this action had been pending for three years, and at issue eighteen months, Mr. Desmond moved to add the plea of non est factum, which THE COURT refused to allow, it being suggested by the plaintiff’s counsel that it would subject him to great inconvenience, and the defendant not making affidavit denying the execution of the bond, or otherwise accounting for the delay in putting in the plea. [Reported by Hon. Henry Baldwin, Circuit Justice.]